Jun 10 2015, 8:49 am




      ATTORNEY FOR APPELLANT                                     ATTORNEY FOR APPELLEE
      Jonathan D. Harwell                                        Denise F. Hayden
      Harwell Legal Counsel LLC                                  Indianapolis, Indiana
      Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Jovon R. Richardson,                                      June 10, 2015

      Appellant-Respondent,                                     Court of Appeals Case No.
                                                                49A02-1410-DR-702
              v.                                                Appeal from the Marion Superior
                                                                Court
      Joshua M. Richardson,                                     The Honorable James B. Osborn,
                                                                Judge
      Appellee-Petitioner
                                                                The Honorable Kimberly D.
                                                                Mattingly, Magistrate
                                                                Case No. 49D14-1303-DR-10821




      Crone, Judge.


                                              Case Summary
[1]   Jovon R. Richardson (“Wife”) appeals the decree of dissolution dissolving her

      marriage to Joshua M. Richardson (“Husband”). In the decree, the trial court

      granted Husband sole legal and physical custody of the parties’ minor child,

      W.R., and also granted Husband visitation with Wife’s minor daughter,

      Court of Appeals of Indiana | Opinion 49A02-1410-DR-702 | June 10, 2015                Page 1 of 12
      Husband’s stepdaughter, L.O. Additionally, the trial court found Wife in

      contempt for her willful interference with Husband’s parenting time and

      visitation in violation of the court’s preliminary order. On appeal, Wife raises

      several issues, including that the trial court abused its discretion in granting

      Husband visitation with L.O. Wife argues that the trial court was without

      authority to grant such visitation and that Husband failed to establish that

      visitation with him is in L.O.’s best interest. Wife also asserts that the trial

      court abused its discretion in finding her in contempt. Finally, Wife seeks

      reversal of the trial court’s custody order regarding W.R., claiming that the trial

      court was biased against her and that the custody arrangement ordered by the

      court was requested by neither party. We affirm the trial court in all respects.


                                      Facts and Procedural History
[2]   Wife gave birth to a daughter, L.O., on August 16, 2003. Robert Osborne

      (“Biological Father”) is L.O.’s father. Wife filed a petition to establish

      paternity and, on April 27, 2006, the Marion Circuit Court entered its order

      establishing paternity in Biological Father and granting custody of L.O. to

      Wife. The order provided for Biological Father to pay child support and for

      him to exercise parenting time with L.O. “by agreement or further order of the

      court.” Appellant’s App. at 59.1




      1
          The record indicates that both Wife and Biological Father failed to appear at the paternity hearing.


      Court of Appeals of Indiana | Opinion 49A02-1410-DR-702 | June 10, 2015                              Page 2 of 12
[3]   Thereafter, Wife began a relationship with Husband. Prior to the marriage,

      Wife gave birth to the couple’s son, W.R., on March 29, 2007. Husband

      executed a paternity affidavit at the hospital immediately following the birth,

      and the parties agree that Husband is the father of W.R. Wife and Husband

      were married on October 4, 2008.


[4]   Husband filed for dissolution of marriage on March 21, 2013. The dissolution

      court issued a preliminary order on May 21, 2013. The court’s preliminary

      order provided the parties joint legal custody of W.R., with Wife having

      primary physical custody. Husband was granted parenting time with W.R.

      pursuant to the Indiana Parenting Time Guidelines. Finding that Husband has

      a “very significant relationship” with L.O. and that L.O. “considers [Husband]

      her father,” the court concluded that it was in L.O.’s best interests for Husband

      to have visitation with L.O. consistent with his parenting time with W.R. “so

      that the children can stay together.” Id. at 17.2 On March 14, 2014, Husband

      filed a petition for contempt against Wife alleging that she twice willfully

      interfered with his parenting time and visitation with W.R. and L.O. in

      violation of the court’s preliminary order.




      2
        We note that the parties and the dissolution court appear to use the terms “parenting time” and “visitation”
      interchangeably when referring to the time that Husband may spend with L.O. However, only parents may
      be awarded parenting time; visitation, on the other hand, may be awarded to an unrelated third party, such as
      a stepparent, under certain circumstances that we discuss more fully later in our decision. See M.S. v. C.S.,
      938 N.E.2d 278, 286 (Ind. Ct. App. 2010). Accordingly, we will appropriately refer to that portion of the
      dissolution decree as a visitation order and not a parenting time order.

      Court of Appeals of Indiana | Opinion 49A02-1410-DR-702 | June 10, 2015                          Page 3 of 12
[5]   A final dissolution hearing was held on July 31, 2014, and a decree of

      dissolution was issued on September 10, 2014. Aside from the property

      division, the trial court awarded Husband sole legal and physical custody of

      W.R., and Wife was granted parenting time. Specifically, the court concluded

      that this custody arrangement was in W.R.’s best interests because “Wife’s

      testimony in court demonstrated that she is unable to appropriately co-parent

      [W.R.] with Husband due to her anger.” Id. at 8. Regarding ten-year-old L.O.,

      the trial court noted that during the marriage, Husband provided financial,

      emotional, physical, and educational support to his stepdaughter and that he

      has been a de facto custodian and the male adult role model in her life.

      Accordingly, the trial court found and ordered in relevant part as follows:

              Wife shall assure that [L.O.] also spends time with Husband on the
              weekends that [W.R.] is also with Husband. Husband has filed to
              intervene in the paternity action regarding [L.O.]. This court has
              jurisdiction over Wife and orders her to deliver [L.O.] to Husband’s
              home to spend time with him and [W.R.] on weekends when [W.R.] is
              present with Husband. The parties shall insure that the children spend
              holidays together as much as possible. [L.O.’s] biological father has
              not been consistently involved in her life and she regards Husband as
              her father, and refers to him as her father.… In this case, there is no
              [parenting] time exercised by the biological father. The only father
              that [L.O.] has ever known is Husband.
      Id.


[6]   The trial court also found Wife in contempt of its preliminary order due to her

      willful interference with Husband’s parenting time and visitation as alleged in

      his contempt petition. Wife now appeals the dissolution court’s visitation order



      Court of Appeals of Indiana | Opinion 49A02-1410-DR-702 | June 10, 2015      Page 4 of 12
      regarding L.O., the court’s contempt finding, and the custody order regarding

      W.R. We will state additional facts in our discussion as necessary.


                                      Discussion and Decision

            Section 1 – The trial court did not abuse its discretion in
                     granting Husband visitation with L.O.
[7]   Wife challenges the dissolution court’s decision to grant Husband visitation

      with her daughter, and his stepdaughter, L.O. In matters of child custody and

      visitation, foremost consideration must be given to the best interests of the

      child. Lindquist v. Lindquist, 999 N.E.2d 907, 911 (Ind. Ct. App. 2013). “We

      will generally reverse child visitation decisions only upon a showing of a

      manifest abuse of discretion.” Id. We do not reweigh the evidence or

      reexamine the credibility of the witnesses. Id. Instead, we view the record in

      the light most favorable to the trial court’s decision to determine whether the

      evidence and reasonable inferences therefrom support the trial court’s ruling.

      Id.


[8]   It is well established that stepparents have standing to seek visitation rights and

      that a trial court has authority to grant the same. In re I.E., 997 N.E.2d 358, 366

      (Ind. Ct. App. 2013) (citing Worrell v. Elkhart Cnty. Office of Family & Children,

      704 N.E.2d 1027, 1028 (Ind. 1998)), trans. denied (2014); see also Francis v.

      Francis, 654 N.E.2d 4, 7 (Ind. Ct. App. 1995) (dissolution court had authority to

      grant and modify visitation rights with stepfather), trans. denied; Caban v. Healey,

      634 N.E.2d 540, 543 (Ind. Ct. App. 1994) (although dissolution court lacked


      Court of Appeals of Indiana | Opinion 49A02-1410-DR-702 | June 10, 2015     Page 5 of 12
       authority to award custody of child to stepmother, it did have authority to grant

       visitation to stepmother), trans. denied (1995). A stepparent relationship is a

       strong indicator that a custodial and parental relationship exists, and by

       recognizing a right to visitation in nonparent third parties such as stepparents,

       we have acknowledged that a child’s interest in maintaining relationships with

       those who have acted in a parental capacity will sometimes trump a natural

       parent’s right to direct the child’s upbringing. A.C. v. N.J., 1 N.E.3d 685, 697

       (Ind. Ct. App. 2013). Thus, our supreme court has recognized that a stepparent

       may be granted visitation upon establishing the existence of a custodial and

       parental relationship and that visitation is in the child’s best interests. Worrell,
704 N.E.2d at 1028.


[9]    As an initial matter, Wife concedes that trial courts generally have the authority

       to grant visitation to a stepparent in a dissolution action, but she argues that the

       trial court here lacked such authority because the Marion Circuit Court had

       previously entered a judgment concerning the support, custody, and parenting

       time of L.O. Wife is referring to the 2006 order establishing the paternity of

       L.O. in Biological Father and granting Wife custody of L.O. with parenting

       time to be determined by agreement of the parties. Wife asserts that the

       dissolution court’s current visitation order conflicts with the paternity order

       regarding L.O.


[10]   Wife is correct that the dissolution court did not have the authority to

       adjudicate any matters of custody or parenting time between Wife and

       Biological Father that were already determined in the paternity case. See

       Court of Appeals of Indiana | Opinion 49A02-1410-DR-702 | June 10, 2015     Page 6 of 12
       generally In re Marriage of Dall, 681 N.E.2d 718, 723 (Ind. Ct. App. 1997)

       (dissolution decree can only adjudicate rights of divorcing couple; court has no

       authority to affect the interests of nonparties). However, the dissolution court

       did not do so. The paternity court’s prior order adjudicated support, custody,

       and parenting time of L.O. as between Wife and Biological Father. The

       dissolution court’s current order adjudicates visitation of L.O. as between Wife

       and Husband as part of the dissolution of their marriage. The matters

       addressed in each order are wholly separate, and there is no conflict between

       the orders. Husband’s exercise of his right to visitation with L.O. may be only

       to the detriment of Wife’s custodial time with L.O. pursuant to the dissolution

       decree. Although the dissolution court found that Biological Father does not

       currently exercise any parenting time with L.O., the court’s visitation order in

       no way deprives Biological Father of his right or ability to do so.3 We conclude

       that the dissolution court had authority to grant visitation rights to Husband as

       a stepparent.


[11]   Having determined that the dissolution court had authority to enter a visitation

       order, and because there is no serious dispute that Husband has established a




       3
         Wife contends that the visitation order violates the constitutional due process rights of Biological Father
       because he was not given notice of the dissolution proceedings that resulted in an order that “affected his
       parental rights ….” Appellant’s Br. at 8. As noted above, the trial court’s visitation order does not affect
       Biological Father’s parental rights. Moreover, Wife seeks to enforce the rights of a third person who is not a
       party to this action. She may not do so. Constitutional rights are personal to an individual, and Wife cannot
       claim the violation of Biological Father’s due process rights on his behalf. In re Adoption of I.K.E.W., 724
N.E.2d 245, 249 n.6 (Ind. Ct. App. 2000) (citing Kirkland v. State, 249 Ind. 305, 308, 232 N.E.2d 365, 366
       (1968), and Edmonson v. Leesville Concrete Co., 500 U.S. 614, 629 (1991)).

       Court of Appeals of Indiana | Opinion 49A02-1410-DR-702 | June 10, 2015                           Page 7 of 12
custodial and parental relationship with L.O., we turn to whether the evidence

and reasonable inferences therefrom support the trial court’s ruling that the

visitation order is in L.O.’s best interests.4 The record indicates that Husband

has provided financial, emotional, physical, and educational support to L.O. for

almost eight years. He came into her life when she was only two years old, and

he is essentially the only father that she has ever known. She has always

referred to him as “dad” or “daddy.” Tr. at 17. There is no question that L.O.

has an interest in maintaining a relationship with someone who has acted in

such a significant parental capacity in her life. Moreover, the trial court’s

visitation order takes into account that Husband has been awarded sole legal

and physical custody of W.R. The visitation order provides for L.O. to spend

time with her half-brother, W.R., on the weekends that he is also with

Husband. These children have grown up together, and, going forward, it is in

both of their best interests to continue to spend time together. The evidence




4
  Wife argues that she is entitled to certain presumptions in her favor in determining whether visitation with
Husband is in L.O.’s best interests. We note that when a trial court enters a decree granting or denying
grandparent visitation pursuant to Indiana’s Grandparent Visitation Statute, Indiana Code 31-17-5, it is
required to set forth findings of fact and conclusions thereon addressing: (1) the presumption that a fit parent
acts in his or her child’s best interests; (2) the special weight that must be given to a fit parent’s decision to
deny or limit visitation; (3) whether the grandparent has established that visitation is in the child’s best
interests; and (4) whether the parent has denied visitation or has simply limited visitation. In re K.I., 903
N.E.2d 453, 457 (Ind. 2009). In Schaffer v. Schaffer, 884 N.E.2d 423, 427 (Ind. Ct. App. 2008), another panel
of this Court opined in dicta that “the same parental presumption and special weight accorded to parents in
an initial grandparent visitation proceeding should be extended to parents in an initial third party step parent
visitation proceeding.” However, the Schaffer court was not asked to review an initial stepparent visitation
order and, until our supreme court declares otherwise, we decline to extend the parental presumptions
applicable to a statutory grandparent visitation proceeding to a stepparent visitation order issued pursuant to
dissolution decree. As we have already stated, a stepparent may be granted visitation upon establishing the
existence of a custodial and parental relationship and that visitation is in the child’s best interests. Worrell,
704 N.E.2d at 1028.

Court of Appeals of Indiana | Opinion 49A02-1410-DR-702 | June 10, 2015                               Page 8 of 12
       and reasonable inferences support the trial court’s finding that visitation with

       Husband is in L.O.’s best interests, and Wife has not shown that the trial court

       abused its discretion.


            Section 2 – The trial court did not abuse its discretion in
                           finding Wife in contempt.
[12]   Wife next challenges the trial court’s order finding her in contempt. She argues

       that there was insufficient evidence to support the trial court’s conclusion that

       she willfully interfered with Husband’s parenting time and visitation in

       violation of the court’s preliminary order. Our standard of review is well

       settled.

               Whether a person is in contempt of a court order is a matter left to the
               trial court’s discretion. We will reverse the trial court’s finding of
               contempt only where an abuse of discretion has been shown, which
               occurs only when the trial court’s decision is against the logic and
               effect of the facts and circumstances before it. When we review a
               contempt order, we neither reweigh the evidence nor judge the
               credibility of witnesses.
       Akiwumi v. Akiwumi, 23 N.E.3d 734, 741 (Ind. Ct. App. 2014) (quoting Mitchell

       v. Mitchell, 785 N.E.2d 1194, 1198 (Ind. Ct. App. 2003)). Wife bore the burden

       of showing that her violation was not willful. Id.


[13]   The trial court’s preliminary order provided for Husband to exercise parenting

       time with W.R. consistent with the Indiana Parenting Time Guidelines and that

       it was in L.O.’s best interests to spend time with Husband consistent with

       W.R.’s time so that the children could stay together. Husband’s petition for

       contempt alleged that Wife removed both children from his care without his

       Court of Appeals of Indiana | Opinion 49A02-1410-DR-702 | June 10, 2015        Page 9 of 12
       consent during his parenting time the weekend of February 1, 2014, and also

       refused to allow Husband his allotted parenting time and visitation the weekend

       of March 1, 2014, in violation of the trial court’s preliminary order. During the

       dissolution hearing, Wife admitted to these allegations but gave the trial court

       various explanations and excuses for her behavior. The trial court did not find

       Wife’s excuses credible and found her interference with Husband’s parenting

       time in violation of the court’s preliminary order to be willful. Wife offers this

       Court the same explanations and excuses, inviting us to reweigh the evidence in

       her favor, which we may not do. We conclude that the trial court did not abuse

       its discretion in finding Wife in contempt of the court’s preliminary order.


        Section 3 – Wife has failed to demonstrate that the trial judge
                                 was biased.
[14]   Wife asserts that we should reverse the portion of the trial court’s order

       regarding custody of W.R. because the trial judge was biased against her. The

       law presumes that a trial judge is unbiased. Carter v. Knox Cnty. Office of Family

       & Children, 761 N.E.2d 431, 435 (Ind. Ct. App. 2001). To overcome that

       presumption, the party asserting bias must establish that the trial judge has a

       personal prejudice for or against a party. Id. Clear bias or prejudice exists only

       where there is an undisputed claim or the judge has expressed an opinion on the

       merits of the controversy before him or her. Id. “Adverse rulings and findings

       by the trial judge do not constitute bias per se. Instead, prejudice must be

       shown by the judge’s trial conduct; it cannot be inferred from his [or her]

       subjective views.” Id. (citations omitted). Said differently, a party “must show

       Court of Appeals of Indiana | Opinion 49A02-1410-DR-702 | June 10, 2015   Page 10 of 12
       that the trial judge’s action and demeanor crossed the barrier of impartiality and

       prejudiced” that party’s case. Flowers v. State, 738 N.E.2d 1051, 1061 (Ind.

       2000).


[15]   Wife directs us to various portions of the record which she claims support a

       finding that the trial judge was personally biased against her. Among other

       things, Wife accuses the trial judge of being “combative” with her during her

       testimony, improperly commenting on her mental stability, and stating that her

       behavior was not age-appropriate. Appellant’s Br. at 15. Additionally, Wife

       complains that the trial judge did not treat one of her pretrial motions fairly and

       that the judge also improperly sustained an objection by Husband’s counsel

       regarding the relevancy of a line of questioning.


[16]   As our supreme court recently noted, “We afford trial judges ample ‘latitude to

       run the courtroom and maintain discipline and control of the trial.’” In re J.K.,

       No. 49S02-1505-JC-260, slip op. at 5 (Ind. May 12, 2015) (quoting Timberlake v.

       State, 690 N.E.2d 243, 256 (Ind. 1997)). During bench trials, judges have

       considerable discretion to question witnesses sua sponte to aid in the factfinding

       so long as the judge maintains an impartial manner and refrains from acting as

       an advocate for either party. Id. After reviewing the record regarding Wife’s

       claims of bias, we conclude that Wife has failed to show that the trial judge’s

       actions or demeanor here crossed the barrier of impartiality. First, we find no

       merit in Wife’s assertions regarding the judge’s unfair treatment of her pretrial

       motions or the court’s evidentiary rulings. As far as the judge’s comments

       during trial, we observe that Wife exhibited emotional, irrational, and

       Court of Appeals of Indiana | Opinion 49A02-1410-DR-702 | June 10, 2015   Page 11 of 12
       uncooperative behavior, often giving evasive and equivocal answers to clear

       and direct questions. The trial judge intervened to admonish Wife, to maintain

       control of the trial, and to aid in the factfinding necessary to determine the best

       interests of the children. Wife has not demonstrated that the trial judge was

       biased against her.


           Section 4 – The trial court did not abuse its discretion in
         entering a custody arrangement not requested by the parties.
[17]   Finally, Wife contends that the trial court abused its discretion in granting

       Husband sole legal and physical custody of W.R. although neither Husband nor

       she requested that custody arrangement. Wife cites no authority, as there is

       none, for the proposition that a trial court is precluded from entering a custody

       arrangement not specifically advanced by either party. As we have already

       noted, the trial court’s foremost consideration in custody matters is the best

       interests of the child. Lindquist, 999 N.E.2d at 911. Wife makes no argument

       that the custody arrangement entered by the trial court is not in W.R.’s best

       interests. The trial court’s decree of dissolution is affirmed in all respects.


[18]   Affirmed.


       Brown, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Opinion 49A02-1410-DR-702 | June 10, 2015    Page 12 of 12